Case 8:19-cv-01940-KKM-AAS Document 40 Filed 02/11/21 Page 1 of 2 PageID 280




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


JAMES D. STEFFENS,

      Plaintiff,

v.                                               Case No: 8:19-cv-1940-T-KKM-AAS

CHRISTOPHER NOCCO, et al.,

      Defendants.
                                           /
                                       ORDER
      The parties jointly move to stay discovery and other case deadlines until the

Court rules on the defendants’ motion to dismiss. (Doc. 36). This case was recently

reassigned to the undersigned, and a review of the docket reveals that following current

deadlines in the Case Management and Scheduling Order is not possible. Accordingly,

the Court finds good cause to stay discovery and modify the other case deadlines. Fed.

R. Civ. P. 16(b)(4), 26(c). The parties’ joint motion to stay discovery (Doc. 36) is

GRANTED. The parties must meet within fourteen days of the Court’s order on the

defendants’ motion to dismiss for the purpose of preparing and filing an amended case

management report.
Case 8:19-cv-01940-KKM-AAS Document 40 Filed 02/11/21 Page 2 of 2 PageID 281




      ORDERED in Tampa, Florida, on February 11, 2021.




                                     2
